Abrams, Foster. Nole &Williams, PA. Certified Public Accountants 2 Hamill Road, Suite 241 West Quadrangle Baltimore, MD 21210-1886 (410) 433-6830 / Fax (410) 4336871 Mambar; American Institute of Certified Public Accountants and Maryland Association of Certified Public Accountants August 1, 2007 Anslow & Jaclin, LLP 195 Route 9 South, Suite 204 Manalapan, New Jersey 07726 Dear Sir or Madame: We have reviewed the Registration Statement Form SB-2 Amendment Tool for Univec, Inc. dated July 31, 2007. We agree with the contents therein and the filing of the document with the United States Securities and Exchange Commission. Sincerely:, ABRAMS, FOSTER, NOLE & WILLIAMS. P.A. Certified Public Accountants /s/ Arnold William, CPA Arnold Williams, CPA Managing Director AW/tr
